Citation Nr: 1111229	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-43 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to service connection for PTSD.

In August 2007, the Veteran testified at a Board videoconference hearing.  The transcript of this hearing is of record.

In October 2007 Board reopened the Veteran's claim, which was denied in a July 2003 rating decision, and remanded the claim for further development and readjudication concerning the merits of the claim.  

In April 2009 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in May 2009 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The Board remanded the claim again in June 2009 for further development.  The development has been completed, and the case is before the Board for final review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  There is no credible evidence corroborating the alleged stressors in service.

3.  The claimed in-service stressful experiences have not been corroborated, and any diagnosis of PTSD made in relation to the claimed in-service stressful experiences was made based on unverified accounts of in-service events given by the Veteran.

4.  Competent medical evidence of record attributes PTSD, diagnosed many years after service, to post-service traumatic occupational experiences.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in April 2003 and January 2004 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additional letters dated in March 2005, December 2007, and August 2009 requested additional information about in-service stressful experiences related to his claim.  A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in December 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service private and VA treatment records, lay statements, hearing testimony, and VA examination reports. 

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e. under the criteria of DSM-IV]; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

Service treatment records were entirely silent for any complaints, findings, or reference to any psychiatric problems.  A January 1967 separation medical examination report documented normal psychiatric findings on clinical evaluation.

Service personnel records showed that the Veteran was stationed at the U.S. Navy Training Center at Great Lakes, Illinois until April 1965 when he was transferred for duty to the USS Midway (CVA 41) and for which he reported in late-May 1965.  Other transfer and receipt records documented that he remained on the USS Midway until February 1966 when he was transferred to a naval shipyard.  An administrative remark dated in November 1965 indicated that the USS Midway was designated eligible for hostile fire pay for the months of July, August, and September 1965, and the Veteran was determined to be eligible for such pay.  In November 1965 he was authorized to wear the Navy Unit Commendation Ribbon for service on the USS Midway during the period from April 1965 to November 1965.  The citation was for "exceptionally meritorious service...while participating in combat operations in Southeast Asia...."   

In April 1966 he was assigned to the USS Hancock (CVA-19) and reported there in August 1966 where he remained until January 1967.  A record from the Federal Bureau of Investigation (FBI) showed that the Veteran was arrested in November 1966 and charged under liquor laws with false evidence of age and possession by a minor.  In December 1966 he was authorized to wear the Navy Unit Commendation Ribbon for services aboard the USS Hancock "during a period of operations in direct support of military operations in the contiguous waters of VietNam."

His DD Form 214 (Separation from Service) showed that he served as a stock clerk.  Awards included the National Defense Service Medal, Navy Unit Commendation Ribbon, and Armed Forces Expeditionary Medal (Vietnam), none of which is indicative of combat.

The Veteran filed a claim for VA education benefits in May 1967.

The Veteran's original claim for service connection for PTSD was received in February 2003.  He indicated that his PTSD began in the "early 1980s" and that he was treated in the early 1980s by Dr. D. R., Butler Hospital, and the VA Medical Center (VAMC) in Providence.  He remarked that he was "treated from the early 1980s to about 1988 in conjunction with [his] job on the Providence Fire Department."  He believed that he saw approximately five psychiatrists during that period.

In correspondence dated in April 2003, the RO requested copies of any awards or decorations indicative of combat, complete and detailed descriptions of specific in-service traumatic events that resulted in PTSD, and authorization and consent to release information from treatment providers (Dr. D. R. and Butler Hospital) that the Veteran had already identified.

The RO searched for VA treatment records from the 1980s and located VA inpatient treatment records dated in October 1986.  A medical certificate showed that the Veteran requested detoxification; he denied prior treatment at the facility, but reported prior detoxification.  In an initial admission screening form, the Veteran identified himself as a 40-year-old Vietnam Veteran with a 23-year history of alcohol abuse [since 1963 or age 17] currently working as a firefighter.  He admitted to cocaine use beginning in 1985, and in a different section of the report since the 1960s.  He stated that family pressure and a fight with his brother led him to seek treatment now.  Reported past treatment included Butler Hospital in 1986, Edge Hill in 1982, High Point in 1985, and IMH in 1986.  The diagnosis was alcohol abuse/detoxification.

No further information or evidence was received from the Veteran, and the RO denied his claim in a July 2003 rating decision because the evidence of record did not reflect a diagnosis of PTSD, nor did the Veteran identify any in-service stressful experience.

In January 2004 the Veteran described three events during military service that he believed contributed to his PTSD.  He stated that an "aircraft hit fantail found pilot on hanger bay deck," a catapult cable snapped cutting everyone it hit, and he watched a man jump off the flight deck.  He indicated that all three events happened aboard the USS Midway between 1965 and 1966 and that these were his first experiences with death.  

In support of his claim, he submitted psychiatric examination reports and letters from four private doctors.  During a March 1987 psychiatric evaluation by D. R., M.D., the Veteran's chief complaint was that his life had been "messed up for the last several years."  He reported that beginning in approximately 1982, following a traumatic rescue for the fire department in which he went into a burning house and rescued a mentally challenged person from the third floor, having to run through the flames and carry the person on his back, he had been bothered by flashbacks and an inability to get the memory of past job-related experiences, such as finding bodies in burning homes and performing rescues, out of his mind.  He stated that he had the most saves of any member of the fire department, currently numbering eight.  He reported that his pattern of rescues in the line of work began shortly after he joined the force and that he had been trying to uphold a reputation to a certain extent by continuing them.  At present, he endorsed fear that if he continued as a firefighter, he would be burned to death.  At the same time, he reported that he would not be able to stop himself from going in after an individual if there was an apparent need for rescue.  Dr. D. R. remarked that alcohol and drug use appeared to be complicating the picture, noting the Veteran's prior admissions for detoxification.  The Veteran disclosed that he was one of many children in his family, which had a strong history of work in either the police or fire departments; his father was a retired police department major.  The provisional diagnosis was posttraumatic stress syndrome.

In an April 1987 letter to the chief of the fire department, Dr. D. R. stated that the Veteran had posttraumatic stress syndrome and appeared to suffer from a work-related disability at the present time.  In a July 1988 letter to the Providence Pension Administrator for the Employee Retirement System, Dr. D. R. indicated that he had treated the Veteran since March 1987 for PTSD related to his work as a fireman.  After describing the Veteran's symptoms and his attempts to medicate himself with alcohol to control his symptomatology that existed since approximately 1982, Dr. D. R. explained that he had no reason to doubt the diagnosis of PTSD or the fact that it had been a work-related disability.  In a statement prepared in December 1987, Dr. D. R. opined that the Veteran suffered from PTSD related to his work as a fireman.

In a September 1987 letter to the chief of the fire department, W. B., M.D., described his psychiatric examination of the Veteran.  He indicated that prior to starting work as a firefighter in 1974, the Veteran served in the Navy and worked as an orderly, a salesman, and a plumber's apprentice.  He denied any psychiatric or emotional problems until 1982.  Prior to that he drank regularly, but stated that the drinking was never a problem for him.  He indicated that he received awards for his record of saving eight people.  He described a particular event in January 1982 when he went into a burning building to save a mentally challenged girl on the third floor, getting lost in the house and feeling trapped, and hurting his back carrying the girl, who was quite heavy, out of the building.  Some of his friends in the department reportedly told him that he was too careless of his personal safety and that he would not survive his term in the fire department.  After that, the Veteran stated that he was "flipping out" and drinking more heavily.  He reported that he would not consider returning to fire department work because of the emotional stress on him. 

In an August1988 letter to the Providence Pension Administrator for the Employee Retirement System, J. R., M.D., described his psychiatric examination of the Veteran.  He detailed the Veteran's report of a psychologically traumatic event in January 1982 as a firefighter and subsequent symptoms, which he attempted to treat with increased use of alcohol.  Mental status examination findings included increased anxiety when discussing former employment with the fire department.  The diagnosis was PTSD.

Finally, in an August 1988 neurological consultation report from G. G., M.D., the Veteran stated that in his youth and prior to joining the fire department in 1974, he enjoyed good health and worked uneventfully in a variety of occupations.  He described his "long succession of daring rescue attempts under the most dangerous circumstances" with the fire department, including the 1982 rescue of the mentally challenged woman.  He stated that since then, he had been haunted by the fear that he would be trapped and die in such a fire.  He reported blackouts, or amnesic interludes, when he was drinking heavily from 1982 to 1987.  The impression was PTSD as a direct result of multiple psychological traumas, with cumulative effect, sustained in the course of his work and having culminated in the near-fatal rescue that he performed in 1982; and amnesic intervals, of undetermined etiology, occurring during a period of heavy drinking in 1982-1987, and probably the result of that secondary disorder, but must rule out seizure disorder.

In a VA treatment record dated in May 2004, the Veteran presented to establish care for a service-connected problem, PTSD.  He stated that he was receiving treatment for PTSD at Warwick Vets.

In July 2004 the RO confirmed and continued the previous denial of service connection for PTSD, explaining that the Veteran did not provide specific information regarding his claimed in-service stressful experiences sufficient to verify that they occurred and that all of the private treatment records he provided linked his PTSD to a traumatic occupational experience as a firefighter.

In correspondence dated in December 2004 the Veteran stated that during basic training at Great Lakes between February and April 1965, he witnessed an individual drown and die the pool during swimming qualifications.  The Veteran stated that he was in Recruit Company 60, and believed the other man was in company 55-65.

In correspondence dated in March 2005 the RO asked the Veteran to complete and return a VA Form 21-4142 (Authorization and Consent to Release Information) for Warwick Vets or to send the information himself.  The RO also requested specific details regarding the individual who drowned during swimming qualifications, the pilot, and the man who jumped from the flight deck.

The Veteran replied in April 2005, noting that it had been 40 years since the events took place, but he would try to provide sufficient information.  He stated that he was in boot camp at Great Lakes between February and April 1965 in company 60 and in February or March they were doing water survival in the pools.  He alleged that a recruit from a different company was killed by the instructor, who would not allow anyone to dive in and bring the recruit to the surface until it was too late.  
The Veteran stated that the event will always be in his mind and that he always felt guilty for not getting him despite the instructor's order.  He also described witnessing two events on the USS Midway in 1965.  He stated that "the man who jumped off the flight deck had come aboard in April [or] May 1965 and jumped into shark infested water" three or four weeks later.  He indicated that the man had many tattoos including one on his neck that stuck in the Veteran's mind.  He stated that the pilot that hit the fantail on his attempted landing was found still strapped into his seat on the hanger bay level across from the midship elevator outside the ship's exterior wall on the deck that had a railing.  He believed it happened during training.  The Veteran added that he had an appointment scheduled in May 2005 at the Providence VAMC for PTSD.

During a May 2005 VA biopsychosocial assessment at the PTSD clinic, the Veteran reported that since his Navy service during the Vietnam War he had experienced multiple psychological difficulties (e.g. anxiety, drug use, etc.).  He indicated that he had been abstinent from alcohol for 13 years, but over the past two years he had experienced an increase in anxiety symptoms, including intrusive memories of his period of military service.  He also stated that he began gambling in August 2003 and it had become a significant problem for him because he "gambled everything away" and now had a significant debt.  He attributed the increase in his symptoms to the war in Iraq, aging, and the fact that he had been working at a veterans center for the past several years and "exposing himself to many individuals dealing with similar issues."  He stated that he became aware of VA services through his work with veterans.

He indicated that he served as a storekeeper on an aircraft carrier and was stationed on the USS Midway and the USS Hancock off the coast near Vietnam in a war zone.  He responded "yes" to experiencing "friendly or hostile fire," but did not describe any particular personal experience with such friendly or hostile fire.  He stated that he experienced several traumatic events during service and when he worked as a firefighter during the 1970s and 1980s, but that his most distressing event was witnessing the "murder" of a fellow recruit during basic training.  He explained that he and a group of fellow recruits were engaged in a training exercise in a pool, and one recruit began to drown.  He stated that he wanted to get the man out, but the instructor told him not to do anything, and the man died at the bottom of the pool.  He reported that he began to experience anxiety and intrusive thoughts following this event.  

He also reported that a pilot misjudged his landing on an aircraft carrier and that he hit the fantail and blew up.  It was noted that the Veteran apparently witnessed the pilot burn in his chair.  He further related that he saw a man attempt suicide by running off of the flight deck, falling seven stories, and being attacked by sharks, though he was ultimately pulled out of the water and survived.  The Veteran reported that when the planes would be catapulted off of the flight deck, sometimes the cable would snap injuring people and causing fires on deck. 

The Veteran also stated that he was involved in multiple traumas when he worked as a firefighter in the 1970s and 1980s and discussed a couple of those incidents in detail.  

He described his alcohol use beginning at age 17 and using significant amounts almost daily since the 1970s.  He reported receiving inpatient treatment seven or eight times and being abstinent from alcohol for the past 13 years [since 1992].

The diagnoses included PTSD, chronic; major depressive disorder, recurrent; pathological gambling; and alcohol and polysubstance dependence, in full remission.

In a June 2005 VA mental health note the Veteran stated that he was referred by some friends and was "inspired" to come for treatment after getting a job with a veterans organization.  He indicated that most of his traumatic experiences occurred when he was with the fire department, but stated that his "first dealing with death occurred in the service when he was stationed on the Midway."  He disclosed a current gambling problem, but stated that he had not been to the track since being warned that his house was going into foreclosure.  He stated that he worked for the fire department for 16 years and retired on a disability pension for PTSD in 1988.  The psychiatrist referred to the May 2005 assessment at the PTSD clinic in which the Veteran described traumatic memories of a drowning during boot camp, accidents aboard the Midway, and traumatic memories of his time as a firefighter.  He described social interactions at work, with neighbors, and in volunteer activities, and reported that he enjoys going to the beach, camping, and gardening.  The diagnosis was PTSD and mild depressive disorder.  

In an addendum two days later, the psychiatrist described a "rambling message" from the Veteran stating that "he should be 'honest'" and wanted to make sure that the psychiatrist understood that his life is dull, that he is depressed, and that he does not have "too much outdoor activity."  The psychiatrist noted that she had asked the Veteran what he enjoyed during the interview, and he said he enjoyed working in his garden.

In a VA social work note dated in June 2005, the Veteran stated that he never had a problem with gambling until two years ago, but almost lost his house because of it.

In a January 2006 VA mental health note, the Veteran told his psychiatrist that he "definitely [has] PTSD" and that he "should be talking to somebody."  Subsequent VA records reflect that he began individual psychotherapy sessions in March 2006.  He discussed his full-time work as a veterans advocate and his tendency to try to "rescue" other veterans.
 
A March 2006 response from U. S. Army and Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Research of Unit Records) indicated that they had coordinated the Veteran's claim with the Naval Historical Center (NHC), Operational Archives Branch, and that the NHC did not maintain a 1965 command history for the Naval Training Center (NTC).  The JSRRC explained that in order to conduct additional research, the Veteran had to provide the full name of the drowning victim.  In another March 2006 response, JSRRC indicated that they had reviewed the April to September 1965 Aviation History Summary and the May to June 1965 deck logs for the USS Midway, and that the summary and deck logs did not document a sailor jumping off the flight deck into shark infested waters.  However, the deck logs did document a seaman falling off an elevator and being picked up in a utility boat.  JSRRC indicated that in order to conduct research regarding the incident, the Veteran would have to provide the full name of the casualty or another specific date within a 60-day time period.

In correspondence dated in June 2006, the Veteran's representative highlighted that the Veteran received hostile fire pay, that he was authorized to wear the Navy Unit Commendation Ribbon for service aboard the USS Midway for participation in operations in the South China Sea, that the USS Midway carried out 11,900 sorties and was credited for destroying the first three MIG interceptors credit to U.S. forces in Southeast Asia, and that he was authorized to wear the Navy Unit Commendation Ribbon for service aboard the USS Hancock for direct support of military operations in the contiguous waters off Vietnam.  He asserted that the Veteran's military record indicates that he was exposed to traumatic experiences aboard the USS Midway and USS Hancock.

An August 2006 lay statement from D. H., a reported fellow shipmate of the Veteran, recounted that in June 1965 while out to sea one of their shipmates jumped overboard and his body was never recovered.  He stated that the event was hard on everyone, and the Veteran seemed especially devastated.

In an October 2006 statement the Veteran clarified that there were actually two crewmembers who jumped off the flight deck on different days and that the one he previously described was never found.  He indicated that the crash of the pilot happened during training aboard the USS Hancock in the fall of 1966.  He stated that witnessing the recruit drowning in boot camp had a direct bearing on his life and that it bothered him to the present day, adding that he received many commendations for getting people out of fires and that he could never again stand by while another's life was in danger.

VA treatment notes dated from May to October 2006 showed that the Veteran participated in PTSD anger and stress management groups.

At an August 2007 videoconference hearing the Veteran testified that in March or April 1965 an instructor at the Great Lakes training center put a recruit in the water who could not swim, he sank to the bottom, and the Veteran watched him drown as the instructor forbade anyone from helping.  After the recruit was pulled out, someone tried to get the water out of his lungs, but he never regained consciousness and died.  He testified that in June or July 1965 a shipmate on the USS Midway ran over the side and was never found.  He stated that a couple months later in August or September 1965 he was present when another man ran and jumped overboard; he survived, was put in the brig and removed from the ship once they were into port.  He stated that he did not know the name of the man who drowned or the man who jumped off the ship because "there were like 5,000 guys in the unit in the block that we lived.  There were 10 blocks there."  He stated that there were also 5,000 guys on the ship.  He testified that his chronic PTSD had been messing up his life for 42 years.  He added that he went to work for a veterans organization four years ago and his PTSD "flourished again."  He suggested that he had the most saves in his previous job as a firefighter because he was ashamed for not saving the recruit who drowned.  He testified about another stressful experience where a pilot crashed on the USS Midway in November or December 1966 and died in a fire while strapped into his ejection seat.

In October 2007 the Veteran was admitted to the Northampton VAMC for a two-day PTSD evaluation for possible eventual admission to the PTSD program.  He identified three in-service stressors: (1) witnessing another recruit drown during boot camp at Great Lakes in March or April 1965, (2) witnessing another shipmate run between him and another sailor and jump overboard while on the USS Midway never to be found, and (3) seeing another sailor jump off the flight deck two months later, but he was picked up and lived.

VA treatment records from the Providence VAMC dated from May 2006 to December 2007 included individual psychotherapy notes beginning in November 2006 and dating to December 2007.  During the sessions the Veteran frequently described his concerns and struggle with gambling; difficulties in his relationships with his grown son and with his girlfriend; and stress related to his work with veterans, indicating that the veterans' experiences were similar to the military drowning incident and his traumatic experiences as a firefighter.

The Veteran clarified two of his claimed stressors again in correspondence received in February 2008.  He stated that the man who jumped off the flight deck in the summer of 1965 jumped into shark infested waters, but was not attacked by sharks.  He recalled a particular tattoo around the man's neck and that he survived.  He also clarified that the plane crash on the USS Hancock in 1966 involved a pilot who was found dead strapped into his pilot's seat on the hanger bay level on the exterior of the ship, but he "never said anything about being burned."

In a May 2008 VA addendum the Veteran's psychologist summarized his PTSD treatment since May 2005.  She indicated that he became more aware of how he was affected by the death of a fellow recruit during basic training and how it served as the origin for his PTSD.  She related that the Veteran had indicated a pattern of trying to rescue others, in the past as a firefighter, and more recently in his job with a veterans organization because of the way he was traumatized by watching a young, healthy man drown in front of him and not being able to save him.

In September 2008 a VA social worker, who began seeing the Veteran in May 2008, prepared a letter in support of the Veteran's claim for service connection for PTSD.  She indicated that the Veteran first sought treatment for mental health issues, by his report, shortly after his return from Vietnam in 1967.  She acknowledged that records from that time were not available to her.  Then he 
sought treatment twice in the 1980s for alcohol abuse.  She opined that it was probable that the Veteran used alcohol to cope with symptoms of undiagnosed PTSD stemming from a drowning event in boot camp, described as his "primary traumatic event," and subsequent traumatic events in the Navy.  She reasoned that his drinking began before he was a firefighter, indicating that the initial traumatic events predated his work with the fire department.  She noted that he sought VA treatment for PTSD in 2005.  She reported that his symptoms worsened since he started working closely in his job at a veterans organization with other veterans suffering from PTSD and he found himself gambling to cope.

A second lay statement from D. H. dated in September 2008 reported that there were two men who jumped from the flight deck, including a man with a tattoo around his neck who placed his ID card and papers on the flight deck before he jumped.

In October 2008 the Veteran stated that the drowning incident had haunted him for 43 years.

Pursuant to the May 2007 remand, the AMC attempted to verify the Veteran's stressors.  The National Archives responded in December 2008 and provided a copy of the USS Hancock's decklogs from Friday, December 2, 1966, which indicated that a plane crashed on recovery when the port landing gear collapsed with damage sustained to the port wing and the side of the aircraft.  The pilot received a back sprain for which he was admitted to sick bay and given analgesics.

In a VA PTSD examination report dated in February 2009, the examiner detailed her review of the claims file, including the lay statements, medical records, and other evidence relating to the claimed in-serve stressors, prior to the examination.  The Veteran stated that he first sought VA treatment in 1967 and again in the early 1970s, but was "met with obstinance and disrespect."  He returned in the 1980s for his drinking.  He described seeing his private psychiatrist, Dr. D. R., for one and a half years from 1986 to 1987 and beginning VA treatment for PTSD in 2005.  The Veteran denied being in any direct combat.  He described his occupational history, noting that he last worked in September 2007 for five years [since 2002] as a veterans advocate and left that position because it brought up a lot of bad memories; he stated that he started gambling four to five months after he started working for the veterans organization and lost $330,000 since he started gambling.  When asked to describe why he was applying for service connection for PTSD, the Veteran replied that it had "ruined his whole life" for 43 years and the stressors came into his mind all the time.  He stated that he "tried to make up for that other man at boot camp who died."  He stated that he first started drinking while in the Navy.

The diagnosis included PTSD, major depressive disorder, alcohol dependence in full sustained remission, and pathological gambling in partial remission.  The examiner opined that the Veteran's PTSD was at least as likely as not directly related to his reports of numerous traumatic events in the military. 

In a supplemental statement of the case (SSOC) dated in March 2009 the AMC continued the previous denial, explaining that the Veteran's claimed stressful experiences had not been verified, a VA examination was ordered in error, and the February 2009 diagnosis of PTSD was not accepted because it was based on unverified stressors.

In May 2009 the Veteran's representative argued that VA was unreasonable in requiring "every detail of the Veteran's reported stressor to have been confirmed."  He reiterated that the Veteran reported a plane crash on the USS Hancock in June or July 1966 and was under the impression that the pilot died.  The representative suggested that the confirmed [December 1966] crash is sufficient to support a diagnosis of PTSD.  

Next, the representative stated that the Court "held in Falk v. West (96-1286) that as a general proposition, if a veteran's ship was engaged in combat, then the veteran himself was engaged in combat."   The representative argued that because the USS Midway was involved in combat operations, the Veteran was involved in combat.  Consequently, he suggested that as a combat Veteran, his lay report of a plane crashing and burning upon return from a combat mission is sufficient to support a diagnosis of PTSD.  The representative also argued that the statement from D. H. was sufficient lay evidence to corroborate the incident of the sailor who jumped off the ship in June or July 1965 because it occurred within the time frame that the ship was in combat service off the coast of Vietnam, though he recognized that an attempted suicide may not be "consistent with the circumstances, conditions, or hardships of the veteran's service."  38 C.F.R. § 3.304(f)(1).

Finally, the representative submitted Internet research showing that the USS Midway was involved in combat operations during 1965 and lost several planes on combat missions.  He also submitted documentation from www.facesfromthewall.com documenting the June 2, 1965 death of a pilot from the USS Midway whose plane was "hit by enemy fire and was observed to crash land and burn on the nearby [North Vietnam] coast."  The representative's correspondence included a waiver of consideration by the AOJ of these documents and an April 2009 statement from the Veteran.

In that statement, the Veteran declared that the 1965 crash on the Midway occurred on return from a combat mission in Vietnam; it was a serious crash causing a fire on the flight deck, and the pilot died in the fire.  He stated that the crash on the Hancock happened off the coast of Southern California.  The plane hit a few things as it skidded along the flight deck and was damaged, but the pilot was okay.

In response to an August 2009 request for additional details about his claimed stressors (and claimed mental health treatment in the 1970s and 1980s), the Veteran again described the Great Lakes drowning incident sometime between February 20 and April 1965 and the man with the tattoo around his neck who jumped off the flight deck and survived after being pulled from the water days later.  He also listed the information about the pilot who was killed in action on June 2, 1965 when his plane was "hit by enemy fire and observed to crash and burn on the nearby coast" - just as the event was reported in the excerpt from www.facesfromthewall.com that was submitted by his representative.  He stated that he sought help for PTSD from the RO in the 1960s, 1970s, and 1980s, but was never referred to the VA hospital or anywhere else.  He identified several hospitals or other facilities that treated him for "alcohol" beginning with Butler Hospital in 1976; he did not identify any private or VA facility that treated him for any psychiatric disorder.

A September 2009 response from the JSRRC again indicated that the full name of the casualty at Great Lakes Recruit Training Command was required to conduct further research.  

VA took additional action to try to verify the Veteran's claimed stressor of an aircraft crash on the USS Midway in June 1965 in which the plane crashed on the flight deck causing a fire and burned the pilot.  Responses from the Department of the Navy Office of the Judge Advocate General in November 2009 and from the Naval History and Heritage Command Naval Warfare Division in August 2010 indicated that no records were found relating to the event described.  An August 2010 VA file memorandum documented efforts to corroborate the claimed stressors and that further attempts to obtain the needed information would be futile.

Private inpatient treatment records from Butler Hospital dated from March 1977 to November 1989 were received in November 2010.  They reflected five separate admissions all for alcohol abuse or dependence; none of the reports referred to any military experiences.  In a March 1977 psychiatric examination report, the Veteran denied any past psychiatric history.  He described drinking up to 25 to 30 drinks at a time and becoming violent when drinking, hitting a police officer, injuring a person enough to require hospitalization, and several car accidents.  The diagnosis was habitual excessive drinking, and he was hospitalized on the Problem Drinkers Program (PDP).  In a February 1982 psychiatric examination report, the only past psychiatric treatment the Veteran identified was that he had been in PDP at Butler five years ago.  He reported that he was presently consuming a quart of hard liquor daily and had blackouts, but also described his success in his work capacity as a fireman.  The discharge diagnosis was episodic alcohol dependence syndrome.  In a second psychiatric examination report in February 1982, he reported feeling depressed about the breakup of his relationship with his girlfriend.  Again, he was treated for alcohol dependence.  

An April 1987 psychiatric examination report prepared by Dr. D. R. at Butler Hospital detailed the Veteran's 14-year career with the fire department, including eight rescues.  He reported recurring nightmares and flashbacks about some of the tragedies in his work career since a 1982 spectacular rescue that was a very close call for him.  Past psychiatric history noted his extensive detoxification and alcohol treatment.  The provisional diagnosis included posttraumatic stress syndrome.  In a final discharge summary from Butler Hospital dated in November 1989, the Veteran again requested alcohol detoxification and stated that he began drinking at age 17. 

In a VA PTSD examination report dated in October 2010, the examining psychiatrist noted that the only verified in-service stressful experience was a December 1966 plane crash where the plane lost its landing gear and skidded on the flight deck resulting in some damage to the plane and a back sprain to the pilot.  He reviewed the specific examination instructions as outlined in the June 2009 Board remand.  He indicated that he reviewed the claims file prior to the examination.  The Veteran stated that he was not involved in any combat situations.  He reported traumatic exposure from witnessing the drowning death of a soldier during basic training with reports of PTSD symptoms within one month of the event.  He also described a man empty his pockets and jump off an aircraft carrier, and witnessing two plane crashes, one on the Hancock and one on the Midway.  He reported that these events were not traumatic for him and did not lead to symptoms of recurrence or PTSD, as did the drowning incident.  The Veteran also described traumatic events while working as a firefighter after service.  The examiner noted that by the Veteran's report and the medical documents, it was clear that the Veteran had symptoms of PTSD in relation to these events as well.  

Following the examination, the diagnosis included PTSD and major depressive disorder.  The examiner opined that it is more likely than not that the Veteran's PTSD is related to his traumatic exposure while in the service, specifically in witnessing the death of another soldier via drowning.  He explained that based on the Veteran's report of the plane crash incidents, these events did not lead to symptoms of PTSD.  He added that while the Veteran was exposed to trauma in his work as a firefighter and has had symptoms of PTSD related to those exposures, he does report symptoms that are specifically related to the drowning incident when in the service.

In a post-remand brief dated in February 2011, the Veteran's representative reiterated a previous argument that the Veteran's perception of the December 1966 plane crash is sufficient to substantiate a claim for PTSD.  The representative asserted that the AOJ has not considered whether the Veteran's report of the other plane crash in which the pilot died was a combat-related incident.  Finally, the representative noted that the Veteran has also been diagnosed with major depression, and direct service connection for that disorder should be considered in addition to his claimed PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Board has reviewed all of the medical and lay evidence of record and finds that service connection for PTSD is not warranted.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board does not dispute that the Veteran has PTSD because four competent examination reports from private doctors all diagnosed PTSD in 1987 and 1988.  The issue is whether the Veteran's PTSD is related to any event in service.

Initially, the Board rejects the contention that the Veteran is a combat veteran.  During VA examinations in February 2009 and October 2010 he specifically denied being involved in any combat situations.  The plain language of 38 C.F.R. § 3.304(f)(2) requires that the "evidence establishes that the veteran engaged in combat with the enemy" (emphasis added).  VA's General Counsel has explained that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) and the implementing regulation 38 C.F.R. § 3.304(d) and (f)(1), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of sections 1154(b) and 3.304(d) and (f)(1) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).   

The Board also rejects the contention that this Veteran is a combat Veteran because his ship was involved in combat operations.  The facts in this case are distinguished from those in Falk v. West, 12 Vet. App. 402 (1999).  In Falk the Veteran's service treatment records showed that he received psychiatric treatment in service before and during a tour of duty in Vietnam, during which he was assigned to Mine Squadron Eleven, Detachment Alpha.  Falk, 12 Vet. App. at 403-04.  His unit was recommended for a Presidential Unit Citation (PUC), and the Court held that the Board failed to investigate the disposition of the PUC recommendation and to discuss the relevance of the PUC to determine whether it constituted a combat citation similar to a Purple Heart or Combat Infantry Badge.  Id. at 405.  

Here, the Veteran's service treatment and personnel records contain no reference 
to any psychiatric problems, and the record does not reflect that the Veteran's unit was recommended for or awarded a PUC, nor does the Veteran describe any extraordinary heroism on the part of himself as a storekeeper or stock clerk or his unit.  He also testified that he was one sailor among 5,000 sailors on an aircraft carrier, but he has never described any personal participation in either an attack or defense operation during his military service.  Again, he denied being a combat Veteran, and none of his claimed in-service stressful experiences relate to an actual fight or encounter with a military foe or hostile unit or instrumentality.   See VAOPGCPREC 12-99 (October 18, 1999).  Moreover, while his service personnel records reflect that he received hostile fire pay during a three-month period from July to September 1965, he has not identified any stressful experience during that time period related to any hostile fire.  For these reasons, the Board finds that the Veteran did not engage in combat with the enemy.  

Because the evidence does not establish that the Veteran is a combat veteran, nor does he claim stressors related to fear of hostile military or terrorist activity.  Accordingly, his alleged service stressors must be established by credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The only claimed stressful experience that has been verified is the December 1966 plane crash on the USS Hancock in which the pilot sprained his back and was treated with analgesics.  The Board carefully considered the February 2011 argument by the Veteran's representative that the Veteran's perception of the December 1966 crash is more important than what actually occurred.  However, during the October 2010 VA PTSD examination, the Veteran stated that the two plane crashes that he witnessed and the man jumping from an aircraft carrier were not traumatic for him and did not lead to symptoms of recurrence or PTSD.  As the Veteran has admitted that these events were not traumatic for him, they cannot serve as in-service stressors sufficient to support a diagnosis of PTSD or to support the claim for service connection.  Moreover, because he claimed these as stressful experiences causing his PTSD for many years during the pendency of his appeal, including testifying under oath about the attempted suicides and a November or December 1966 plane crash, but has now abandoned these events as in-service stressors suggesting that there were not clinically significant, the Board finds that the Veteran has impeached his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Accordingly, the Board does not address the two lay statements from D. H. about a shipmate who jumped off the flight deck.

The timeline of events in this case also weighs heavily against the Veteran's claim and demonstrates an overwhelming financial interest in pursuing his claim for service connection.  To illustrate, service treatment records and post-service treatment records are silent for any complaints of psychiatric problems until he sought help and a disability retirement following traumatic events related to his remarkable career as a firefighter.  In 2002 or 2003 he began working as a veterans advocate, and around the same time developed a serious gambling problem.  After working at the veterans organization for a short time, he was "inspired" to file his current claim.  His claim was denied in 2003 after he provided clear evidence that his PTSD was related to his post-service occupation and after failing to identify any in-service stressful experience.  Subsequently, he identified some in-service stressful experiences that he later declared were not traumatic to him, he denied any combat experiences while his representative argued that he was a combat Veteran, and he continued to gamble and incur a substantial debt.  Meanwhile, none of his remaining claimed in-service stressful experiences has been substantiated.

The Board also considered the Internet research describing the June 2, 1965 plane crash and death of a USS Midway pilot.  While the record reflects that the Veteran has variously described since 2004 some sort of plane crash involving a USS Midway pilot, he has always asserted that the crash occurred aboard the Midway.  Only after the representative added the Internet account of the June 2, 1965 crash on the coast to the claims file in May 2009 did the Veteran allege and precisely describe in August 2009 that he saw that exact event.  The Veteran clearly changed his story, and the Board finds that his lay statements about any in-service stressful experience are not credible as a result, including his report of witnessing an instructor allow a recruit to drown during basic training.  To reiterate, he claims that the recruit drowning, or "murder" as he once characterized the event, and his inaction (despite coming from a family of police officers and firefighters) caused him to need to "rescue" others in his post-service occupation as a firefighter and later as a veterans advocate.  However, he never mentioned the event to the four private doctors he saw during the 1980s or until after his present claim was first denied in 2003, and he told a private psychiatrist in March1987 that that his pattern of rescues in the line of work began shortly after he joined the force and that he had been trying to uphold a reputation to a certain extent by continuing them.  

The most significant change in his story, however, dates to his original February 2003 claim for service connection for PTSD.  At that time the Veteran clearly stated that his PTSD began in the early 1980s secondary to his work as a fireman, and after an April 2003 VA letter advised him to submit evidence of combat or complete and detailed descriptions of specific in-service traumatic events that resulted in PTSD, he submitted four competent private medical reports that substantiated his original assertion that his PTSD was related to his post-service occupation.  Significantly, none of these private psychiatric or neurological evaluation reports contains a single reference to any in-service traumatic event, or even to his general experience in the Navy.  Rather, they refer repeatedly to the Veteran's eight rescues as a firefighter, and a particularly traumatic rescue in 1982 in which the Veteran's own life was clearly in danger.  In conclusion, the Board finds that competent medical evidence of record supports the conclusion that the Veteran's PTSD was caused by post-service traumatic events during his career as a firefighter in which his own life, and the lives of eight people he saved, were in danger.

In light of the foregoing evidence, the Board must conclude that there is no verified or verifiable stressor to support the claim.  Simply stated, combat has not been established, none of the Veteran's claimed in-service stressful experiences has been corroborated by competent or credible evidence, and the evidence provided by the Veteran does not present any basis for further developing the record in this regard.  For these reasons, the February 2009 and October 2010 diagnoses of PTSD and attributions to "reports of numerous traumatic events in the military" and the drowning incident, respectively, by VA examiners are not persuasive because they were based on unspecified stressful experiences and a stressful experience that has not been verified.  In the absence of credible evidence that a claimed stressor (sufficient to support a diagnosis of PTSD) actually occurred, the essential criteria of 38 C.F.R. § 3.304(f) have not been met, and the Board must therefore deny the Veteran's claim of entitlement to service connection for PTSD.

The Board also considered whether consideration of service connection for major depressive disorder is warranted because such disorder is shown by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (describing the scope of a PTSD claim).  However, this case is distinguishable from Clemons.  Specifically, in this case, the Veteran was diagnosed with PTSD at the time of his claim, and had been in receipt of benefits for this disorder from his prior employer.  Moreover, he had been working as a veterans advocate at the time he filed his claim.  Further, the medical evidence of record since that time establishes diagnoses of PTSD.  The claim in Clemons was denied by VA because that veteran had claimed PTSD, but was not diagnosed with the disorder.  Rather, that veteran suffered from a different psychiatric disability.  The Court stated that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims." 23 Vet. App. at 4.  The Court reasoned that a "claimant's intent in filing a claim is paramount to construing the breadth of the claim" and that the Board must ascertain the appellant's intent "based on the reasonable expectations of the nonexpert, self-represented claimant and the evidence developed in processing [the] claim."  Id. at 5.  The Court further noted that when determining the scope of a mental disability claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id.  In this case, the claim was filed for a condition that the Veteran had been diagnosed with, and his lay report of his condition was confirmed by the medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  Thus, the facts of this case are distinguishable from Clemons and the claim should be considered as encompassing only PTSD.

In any event, even assuming Clemons is applicable here, the Board notes that the Veteran's service treatment records contained no complaints, findings, or reference to any psychiatric disorder.  Post-service private and VA treatment records, do not reflect any psychiatric problems until he sought help in the 1980s for problems related to his job as a firefighter.  In multiple private and VA inpatient detoxification treatment records prior to that, he repeatedly denied any prior psychiatric history or problems.  Consistent with those statements, when he did seek help from Dr. D. R. in March 1987, he said that his life had been "messed up of the last several years."  Thus, the evidence does not reflect that the Veteran was diagnosed with a psychiatric disorder in service or for years thereafter.  Moreover, February 2009 VA examiner opined that the Veteran's major depressive disorder was secondary to and related to his PTSD.  As service connection for PTSD is being denied, it follows that secondary service connection for a disorder linked thereto is not warranted.  38 C.F.R. § 3.310.  Accordingly, no further action pursuant to Clemons is warranted. 

In addition to the medical evidence, the Board has considered the Veteran and his representative's contentions that the Veteran's PTSD was caused by events in service, but finds that service connection for PTSD must be denied because there is no competent and credible evidence that the Veteran's PTSD is related to any corroborated in-service stressor.  Therefore, the claim for service connection for PTSD must be denied.  Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


